Citation Nr: 1715951	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-23 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for the residuals of prostate cancer claimed as secondary to in-service exposure to herbicides.

3.  Entitlement to service connection for a skin disability other than pseudofolliculitis barbae (PFB). 

4.  Entitlement to an initial disability rating higher than 10 percent for service-connected PFB.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 and July 2015 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).  

In August 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) that is now retired from the Board.  VA sent a letter to the Veteran in July 2015.  That letter was returned to VA by the U.S. Post Office with an unable to forward stamp.  Of record is a March 2017 memorandum from the Veteran's representative.  This states that the representative contacted the Veteran in March 2017 as to whether he wanted another hearing and that the Veteran responded that he does not want another hearing.  The Board will therefore proceed in this case.  A transcript of the August 2012 hearing is of record.

The Board remanded the claims on appeal for further evidentiary development in December 2013 and November 2014.  

In the December 2013 Remand, the Board characterized the psychiatric disability as "an innocently acquired psychotic disorder, to include depression" on the title page under ISSUES. In the INTRODUCTION, the Board referred to the disability as "an innocently acquired psychiatric disorder."  The Board referred to a previous denial in a May 2003 rating decision and of the Veterans claim in April 2009.  The 2014 Remand continued the characterization.  Neither the May 2003 decision nor the April 2009 claim refer to any psychotic disorder and there appears to be no compelling reason to use the word "innocently," or for that matter, "acquired" in the description of the claimed disability.  Therefore, the Board has characterized the claimed disability simply as a psychiatric disorder.  

Following the November 2014 remand of the Veteran's claims, the AOJ granted entitlement to service connection for PFB in an April 2015 rating decision.  The Board notes, however, that the medical evidence reflects additional diagnosed skin disability consisting of psoriasis, affecting areas of the body including the arms, legs, and trunk.  In an August 2015 notice of disagreement (NOD), following issuance of a July 2015 rating decision that awarded a 10 percent disability rating for the PFB, effective April 15, 2009, the Veteran indicated that he was still seeking a higher rating based on his claimed skin condition, which he reported also affected his legs, back, and stomach.  Thus, the Board has determined that the award of service connection for PFB did not satisfy the Veteran's appeal with respect to the service connection claim for a skin disorder.  Additionally, the Board notes that the August 2015 NOD is timely with respect to the rating assignment in the July 2014 rating decision.  

The Board further notes that the Veteran indicated in an April 2014 statement that he wished to have a local hearing with respect to the issue of the rating assignment (a noncompensable rating at the time) for the service-connected PFB.  As the Board is only taking jurisdiction over that issue in order to remand it to the Agency of Original Jurisdiction (AOJ) for the issuance of a statement of the case (SOC), this matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board remanded the claims on appeal in December 2013 and November 2014 in an attempt to obtain treatment records from identified private providers who have treated the Veteran's claimed skin, prostate, and psychiatric disabilities.

In correspondence received in January 2014, following the December 2013 Board remand of these claims, the Veteran submitted authorization forms (on VA Form 21-4142) for VA to obtain private treatment records from 11 different providers.  The AOJ did not make any attempts to obtain the identified records.  Consequently, the Board remanded the claims again in November 2014 in order to, inter alia, obtain the private treatment records; the Board recognized that apart from previously obtained records from three of the providers, none of the treatment records were requested or obtained by the AOJ.  

While the AOJ made an attempt to contact the Veteran to obtain new authorization forms to obtain the identified treatment records (previous authorization forms were noted to have expired), the AOJ's letter does not appear to have been sent to the Veteran's correct street address of record.  There appears to be great confusion in the record with respect the Veteran's correct street name (beginning with the letter "C") and the Veteran's representative appears to have continued to send correspondence, including subsequent VA Forms 21-4142 for additional providers, noting the incorrect street name (beginning with the letter "A")for the Veteran.  As the Veteran does not appear to have received the AOJ's letter requesting new authorization forms for the release of his treatment records from identified private healthcare providers, remand is again required in order to ensure that he has the opportunity to provide the requested release forms. 

The August 2015 NOD with respect to the rating assignment for service-connected PFB was timely.  Before the Board can consider that issue on appeal, however, it is required to remand it for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 



Accordingly, the appeal is REMANDED for the following action:

1.  The AOJ must send a letter to the Veteran (at his correct address of record, beginning with the letter "C") and ask that he provide new authorization forms for VA to obtain his private treatment records from the following providers:

a) Urology Associates of North Texas (Dr. L. & Dr. J.), 2007-2013;
b) Southwest Urology Associates (Dr. J.), 2010-2013;
c) Texas Dermatology Associates (Dr. M.), 2010-2013;
d) Live Oak Counseling Center, 2006-2009; 
e) Dr. V. V. (General Psychiatry); 
f) Timberlawn Mental Health System, 1999-2005; 
g) Hickory Trail Hospital, 2006-2010; 
h) Southwestern Medical Center, Dermatology Department (Dr. C.), 2004-2013;
i) Dermatology Associates of Uptown, Department of Dermatology (Dr. A.), 2005-2013;
j) Urology Associates of North Texas, Baylor Hospital, 2009-2011; 
k) Green Oaks, 2003-2005. 

The AOJ must notify the Veteran that private treatment records were previously obtained from Timberlawn Mental Health System, dated in 2003; Hickory Trail Hospital, dated in 2007; and Green Oaks, dated 2000-2003.

The AOJ must additionally invite the Veteran to provide VA authorization to obtain treatment records from any additional private healthcare providers that have treated his claimed disabilities on appeal.

2.  The AOJ must ensure that any additional notice or development letters previously sent to the Veteran's incorrect address of record are resent to his correct address. 

3.  The AOJ must furnish to the Veteran and his representative an SOC with respect to the issue of entitlement to an initial disability rating higher than 10 percent for service-connected PFB.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental SOC; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


